Exhibit 32.2 STATEMENT FURNISHED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-Q ofWonhe High-Tech International, Inc. (the "Company") for the quarter ended September 30, 2012: I, Chahua Yuan, Chief Financial Officer of the Company, hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1.Such Quarterly Report on Form 10-Q for the quarter ending September 30, 2012, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in such Quarterly Report on Form 10-Q for the quarter ending September 30, 2012, fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 14, 2012 By: /s/ Chahua Yuan Chahua Yuan Chief Financial Officer (Principal Financial Officer)
